Citation Nr: 1010436	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  06-06 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus, type II.

2.  Entitlement to an initial rating higher than 10 percent 
for peripheral neuropathy of the right lower extremity.

3.  Entitlement to an initial rating higher than 10 percent 
for peripheral neuropathy of the left lower extremity.

4.  Entitlement to an initial compensable rating for erectile 
dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
March 1964 to December 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The July 2004 VA examination raised the issue of entitlement 
to service connection on a secondary basis for 
hyperlipidemia.  This issue has also not yet been adjudicated 
and is also referred to the AOJ for appropriate action.

The issues of entitlement to service connection for 
hypertension and to higher initial ratings for peripheral 
neuropathy are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

From the date of service connection, the Veteran's erectile 
dysfunction has been characterized by a loss of erectile 
power; no deformity of the penis has been shown.


CONCLUSION OF LAW

The criteria for a compensable rating for erectile 
dysfunction have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.115(a), (b), Diagnostic Code 7522 
(2009). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by a letter 
dated April 2003.  Where, as here, service connection has 
been granted and the initial rating has been assigned, the 
claim of service connection has been more than substantiated, 
it has been proven, thereby rendering 38 U.S.C.A. §5103(a) 
notice no longer required because the purpose that the notice 
was intended to serve has been fulfilled.  Once the claim of 
service connection has been substantiated, the filing of a 
notice of disagreement with the RO's decision, rating a 
disability, does not trigger additional 38 U.S.C.A. § 5103(a) 
notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 
5103(a) and § 3.159(b)(1) is no longer applicable.  Dingess, 
19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-
117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained the Veteran's 
service treatment records as well as pertinent private 
treatment records from providers identified by the Veteran.  
The Veteran has not identified any additional pertinent 
records for the RO to obtain on his behalf.  VA also provided 
the Veteran an examination to determine the current nature 
and severity of erectile dysfunction.  The Board notes that 
the VA examination report contains sufficiently specific 
clinical findings and informed discussion of the pertinent 
history and features of the disability on appeal to provide 
probative medical evidence adequate for rating purposes.  The 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.

REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Evaluative Rating

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In every instance where the schedule does not provide 
a zero percent rating for a diagnostic code, a zero percent 
rating shall be assigned when the requirements for a 
compensable rating are not met.  
38 C.F.R. § 4.31.  The Board will consider whether separate 
ratings may be assigned for separate periods of time based on 
facts found, a practice known as "staged ratings," whether 
it is an initial rating case or not.  Fenderson v. West, 12 
Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 
505, 510 (2007).  

Facts

The Veteran had service in the Republic of Vietnam and is 
therefore presumed to have been exposed to herbicidal agents.  
Service connection for diabetes mellitus, type II, was 
granted on a presumptive basis, with an assigned disability 
rating of 20 percent.  Service connection was also granted 
for erectile dysfunction secondary to diabetes mellitus, type 
II, and a noncompensable (0 percent) disability rating was 
assigned.  Special monthly compensation at the "K" rate for 
loss of use of a creative organ has been awarded.   

On July 2004 VA examination, the Veteran reported 
experiencing impotence.  On physical examination he was found 
to have normal male genitalia.  Impotence, likely related to 
his diabetes mellitus, was diagnosed.

In his October 2004 Notice of Disagreement, the Veteran 
stated that he believed his disability rating for erectile 
dysfunction should be increased to 20 percent as he was 
currently under medical care and taking prescription 
medication for his condition.  He requested a second VA 
examination because the examiner had asked only one question 
regarding the condition.

Analysis

The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show.  
The Veteran should not assume that the Board has overlooked 
pieces of evidence that are not specifically discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  
The law requires only that the Board provide reasons for 
rejecting evidence favorable to the appellant/Veteran.

The Veteran's impotence is currently rated noncompensable 
under Diagnostic Code 7522.  The Veteran does receive special 
monthly compensation for loss of use of a creative organ, 
that is, loss of erectile power. 

Under Diagnostic Code 7522, the criteria for a compensable 
rating, 20 percent, are penile deformity with loss of 
erectile power.  

The evidence demonstrates that the Veteran has loss of 
erectile power.  The remaining question is whether the 
Veteran has a penile deformity as required for a compensable 
disability rating.  The record, including both lay and 
medical evidence, is devoid of any evidence of a penile 
deformity.  The July 2004 VA examination showed normal male 
genitalia, which is in direct contrast to any finding of 
penile deformity.  The Veteran's own statement reports that 
he is under medical care, including prescription medication, 
for his erectile dysfunction, but does not indicate the 
presence of any penile deformity.  

Although he was advised by both the September 2004 rating 
decision and the January 2006 statement of the case that the 
criteria for a 20 percent rating were a penile deformity and 
loss of erectile power, the Veteran has never alleged or 
provided any evidence of a penile deformity.  Thus, despite 
his concerns over the adequacy of the VA examination, there 
is no basis for providing an additional medical examination 
for this condition, because there is no indication that such 
examination would reveal a penile deformity.  

In the absence of evidence of penile deformity, the criteria 
for a 20 percent rating under Diagnostic Code 7522 have not 
been met.  The preponderance of the evidence is against the 
claim for a compensable rating and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107.


Extraschedular Rating

Although the Board is precluded by regulation from assigning 
extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for a 
service-connected disability is inadequate.  There must be a 
comparison between the level of severity and symptomatology 
of the service-connected disability with the established 
criteria.

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology, and provide for a higher 
rating for more severe symptoms.  Thus, the disability 
pictures are contemplated by the Rating Schedule and the 
assigned schedular rating is, therefore, adequate.  Moreover, 
the Veteran has been awarded special monthly compensation for 
the loss of use of a creative organ.  Consequently, referral 
for extraschedular consideration is not required under 
38C.F.R. § 3.321(b)(1).

ORDER

An initial compensable rating for erectile dysfunction is 
denied.





REMAND

Further development is needed on the claim of service 
connection for hypertension, to include as secondary to the 
service-connected diabetes mellitus, type II.  In the July 
2004 examination instructions, the examiner was asked to 
determine whether the Veteran's hypertension was caused or 
aggravated by the service-connected diabetes mellitus.  The 
VA examiner provided an opinion that the Veteran's 
hypertension was not caused by his diabetes mellitus.  The 
examiner did not address whether the Veteran's hypertension 
has been aggravated by his diabetes mellitus, however, though 
he did note that the literature indicated that diabetes can 
have an aggravating effect on hypertension.  In the absence 
of an opinion on aggravation, the examination record is 
inadequate as a basis for the adjudication of the claim of 
secondary service connection.  Accordingly, a new examination 
is in order.  Additionally, the Board notes that VCAA notice 
conforming to the United States Court of Appeals for Veterans 
Claims (Court) decision in the case of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), has not been provided.  As this case 
is being remanded for other causes, the appropriate notice 
required by law should be furnished to the Veteran.

Further development is also needed on the claims for 
increased initial ratings for peripheral neuropathy.  On his 
October 2004 notice of disagreement, the Veteran indicated 
that his bilateral peripheral neuropathy was controlled by 
two prescription medications.  Review of the July 2004 VA 
examination report does not reveal that the Veteran had been 
prescribed any medication for this disability, which suggests 
that the condition has worsened since the VA examination.  
Thus, the Board finds that a contemporaneous VA examination 
should be conducted.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  In addition, the Veteran has identified a private 
physician, Dr. S. C., as the treating physician for his 
peripheral neuropathy and has submitted a release for medical 
records from this provider.  The record does not reflect that 
such medical records were ever sought or obtained, however.  
As these would be crucial to any determination of the current 
severity of the Veteran's disability, they should be sought 
on remand, along with the records of any subsequent or 
additional providers.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice which 
conforms to the Court's decision in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006), including information regarding 
the method of determining disability 
ratings and effective dates.

2.  Ask the Veteran to identify all 
sources of treatment or evaluation he has 
received for his peripheral neuropathy and 
to provide any releases necessary for VA 
to secure records of such treatment or 
evaluation.  Of particular interest are 
the treatment records of Dr. S. C., 
identified by the Veteran in 
correspondence of July 2004.   The RO 
should obtain copies of the complete 
records from all identified sources.  If 
any records are not available, the Veteran 
should be so informed.  

3.  Then afford the Veteran an examination 
to determine the current severity of his 
peripheral neuropathy.  Any necessary 
diagnostic tests should be performed and 
the results reviewed and addressed in the 
examination report.  A copy of the claims 
file should be provided to the examiner, 
to include any additional medical records 
obtained in connection with the 
development addressed above.

4.  Obtain a supplemental opinion from a 
competent medical professional as to 
whether it is as likely as not that the 
Veteran's hypertension was aggravated 
(that is, permanently worsened) by his 
service-connected diabetes mellitus and/or 
his service-connected atherosclerotic 
heart disease.  If so, the medical 
professional should report the extent of 
any such aggravation.  A complete 
rationale for any opinions expressed must 
be provided.  Review of the claims file 
should be acknowledged.  

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
medically sound to find in favor of 
causation as it is to find against 
causation.

5.  On completion of the foregoing, the 
claim should be adjudicated.  If any 
aspect of the decision remains adverse to 
the Veteran, then provide him and his 
representative a supplemental statement of 
the case and return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
N. SNYDER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


